Case 1:19-cv-00736-JLK Document 46 Filed 05/12/20 USDC Colorado Page 1 of 3




                      IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF COLORADO

Civil Action No. 19-cv-00736-JLK

THE STATE OF COLORADO,

        Plaintiff,

v.

UNITED STATES DEPARTMENT OF JUSTICE, and
WILLIAM PELHAM BARR, in his official capacity as
Attorney General of the United States,

        Defendants.


                                   FINAL JUDGMENT


        In accordance with the orders filed during the pendency of this case, and

pursuant to Fed. R. Civ. P. 58 (e), the following Judgment is hereby entered.

Pursuant to the Opinion and Order (Doc. No. 44) of Judge John L. Kane entered on

4/23/20, it is

        ORDERED that judgment is hereby entered in favor of the Plaintiff, The State of

Colorado, and against the Defendants, United States Department of Justice, and

William Pelham Barr, in his official capacity as Attorney General of the United States.

It is

        FURTHER ORDERED as follows:

                                     DECLARATION

        The Court concludes that declaratory relief under 28 U.S.C. § 2201 is appropriate

in this case. It is hereby DECLARED that:

        1. The Immigration Enforcement Requirements are unlawful because they
Case 1:19-cv-00736-JLK Document 46 Filed 05/12/20 USDC Colorado Page 2 of 3




exceed the statutory authority conferred on the Executive Branch and are ultra vires on

their face.

       2. The Immigration Enforcement Requirements violate the Spending Clause

of the U.S. Constitution because they are insufficiently related to the purposes of the

Byrne JAG program and are impermissibly ambiguous.

       3. The Immigration Enforcement Requirements are ultra vires and unlawful

under the Administrative Procedure Act.



                                    PERMANENT INJUNCTION

The Court also concludes that each of the necessary elements for issuing a

permanent injunction is met. In particular, the Court concludes that Plaintiff has

succeeded on the merits of their claims; that absent an injunction, Plaintiff would suffer

irreparable injury; that the balance of equities favors Plaintiff; and that the requested

relief is in the public interest.

Pursuant to Federal Rule of Civil Procedure 65, it is hereby ORDERED that

Defendants ARE HEREBY RESTRAINED AND ENJOINED from directly or indirectly

committing or performing the following acts:

       1. Using the Immigration Enforcement Requirements, or materially identical

provisions, as conditions for Byrne JAG funding for the State of Colorado.

       2. Withholding, terminating, or clawing back Byrne JAG funding from the State

of Colorado, or making the State of Colorado ineligible for Byrne JAG on the basis of

the Immigration Enforcement Requirements or provisions materially identical to the

Immigration Enforcement Requirements.
Case 1:19-cv-00736-JLK Document 46 Filed 05/12/20 USDC Colorado Page 3 of 3




                              MANDATORY INJUNCTION

As set forth in the Court’s April 23, 2020 Opinion and Order, the Court has

concluded that all the necessary elements for issuing mandamus relief to Plaintiff are

met.

The Court hereby ORDERS Defendants to issue the State of Colorado’s FY 2018

Byrne JAG award without enforcement of the enjoined conditions. Acceptance of the FY

2018 award by the State of Colorado shall not be construed as acceptance of the

enjoined conditions. Provided, however, that nothing in this Order shall impair, affect, or

relieve the State of Colorado or any other Byrne JAG award recipient within the District

of Colorado from the obligation to certify and comply with any and all other grant

conditions apart from the Immigration Enforcement Requirements, nor shall it impair

Defendants’ ability to enforce the conditions in Byrne JAG awards other than the

Immigration Enforcement Requirements.



              Dated at Denver, Colorado this 12th day of May, 2020.



APPROVED BY THE COURT:                                  FOR THE COURT:
                                                        JEFFREY P. COLWELL, CLERK

s/ John L. Kane                                         By: s/ B. Abiakam
________________________                                __________________________
John L. Kane                                            B. Abiakam, Deputy Clerk
Senior United Stated District Judge
